Citation Nr: 1114344	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-42 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury of the upper extremities.

2.  Entitlement to service connection for residuals of a cold weather injury of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to October 1956.  

In September 2009, the Board of Veterans' Appeals (Board) reopened claims for service connection for residuals of a cold weather injury of the upper and lower extremities and remanded the reopened claims to the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi for a nexus opinion.  

As a VA examination and nexus opinion was obtained and added to the claims files in 2010, there has been substantial compliance with the September 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for residuals of a cold weather injury of the upper and lower extremities; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has residuals of a cold weather injury of the upper and lower extremities due to service are not competent.

3.  The Veteran does not currently have residuals of a cold weather injury of the upper extremities that are causally related to service.

4.  The Veteran does not currently have residuals of a cold weather injury of the lower extremities that are causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold weather injury of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for residuals of a cold weather injury of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in February 2004, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  A subsequent VCAA letter was sent to the Veteran in June 2007.



In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

The Veteran was informed in the June 2007 letter about disability ratings and effective dates if any of his service connection claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in February 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his August 2006 videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

The Veteran seeks service connection for residuals of a weather cold injury of the upper and lower extremities.  He has contended that he suffered frostbite to his extremities while stationed in Yakima, Washington in 1954.  Because there is no supporting evidence in service, the postservice evidence does not show complaints or findings of a disability of the extremities until several years after discharge, and the February 2010 VA opinion is against the claim, the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records do not reveal any complaints or findings indicative of cold injury.  Dermatophytosis of the feet was diagnosed.  

An August 1982 electromyogram was considered normal.

VA treatment records dated from January 2003 to October 2004 reveal complaints of numbness of the hands and feet.  The Veteran said in June 2003 that he incurred frostbite of the feet while on maneuvers in Yakima, Washington in 1954.  Physical examination in August 2003 did not reveal any black or blue areas in the feet or legs.  A history of frostbite was noted in August 2003 and a significant history of frostbite was noted in December 2003.  It was reported in January 2004 that the Veteran had a past medical history of peripheral neuropathy secondary to frostbite with progressive pain in the left lower extremity.  The diagnoses in July and September 2004 were hallux valgus; pes planus; and peripheral neuropathy, possibly the result of frostbite injury.

The Veteran and his wife testified in support of his claims at a videoconference hearing before the undersigned Veteran's Law Judge in August 2006.
VA treatment records dated from January 2009 to February 2010 include the assessment in January 2009 that the Veteran has peripheral neuropathy, possible due to frostbite injury.  According to other records for January 2009, an arterial study of the lower extremities showed arterial insufficiency secondary to distal disease.

On VA evaluation in February 2010, which included review of the all five volumes of the claims file and review of records in the computerized patient record system (CPRS), the Veteran noted exposure to snow and cold while working as a cook, which involved serving food to the soldiers at night, while stationed at Yakima, Washington in the winter of 1955.  Despite wearing boots, his hands and feet froze and changed color.  He has not been treated for frostbite injury of the extremities.  He complained of numbness and tingling of the hands and feet since service.  There was no disturbance of nail growth or history of scars or ulcers of the hands or feet.  

On skin examination in February 2010, the Veteran's hands were described as pink in color, with normal temperature and texture and no edema or atrophy.  The Veteran's feet were reported to have normal color with no edema, atrophy, or ulceration.  Temperature of the feet was noted to be slightly cooler than the legs.  All of the nails on the Veteran's feet and hands were noted to be normal, except for the distal half of the first nail on each foot, which was yellowish in color.  Sensation to light touch and vibration was intact in all four extremities.  There was no weakness or atrophy in the upper or lower extremities.  Sensation to 10 g monofilament was markedly diminished in the feet.  The dorsalis pedis and tibialis posterior were feeble bilaterally on vascular evaluation.  

The examiner's impressions in February 2010 included that there were no signs of peripheral neuropathy in the hands and moderate peripheral neuropathy of the feet, which was at least as likely as not due to the Veteran's history of heavy alcohol abuse rather than his history of remote cold injury in 1955.  The Veteran's history of significant peripheral vascular disease requiring femoral popliteal bypass graft on the right and popliteal atherectomy on the left were at least as likely as not secondary to his history of nearly 125-pack-year smoking and less likely than not secondary to a history of cold injury in 1955, which was not recorded in the service treatment records.  X-ray evidence of degenerative changes of the hands and feet were considered more likely than not secondary to the Veteran's age rather than his history of remote cold injury in 1955.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

While the Veteran is competent to report his he had cold weather exposure while stationed in Yakima, he is not competent to opine that he has neuropathy of the hands and feet due to exposure to the cold in service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The competent medical evidence in this case does not link the Veteran's disorders to military service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran contends that he has residuals of cold weather injury of the upper and lower extremities that began in service, he is not competent to provide an opinion on the etiology of a disability such as neuropathy.  There were no recorded complaints of cold weather injury in service or for many years after service discharge.  In fact, the initial notation of cold weather residuals was not shown until 2003, which is many years after service discharge.  

The only medical evidence in favor of the claim is a 2004 diagnosis of peripheral neuropathy possibly due to frostbite.  However, the Board finds that the February 2010 VA opinion is more probative.  The appellate courts have observed that the use of equivocal language such as "possible" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  Accordingly, this speculative opinion is not probative when weighed against the February 2010 VA examiner's opinion that is supported by a reason and basis.  Consequently, service connection for residuals of cold weather injury of the upper and lower extremities is denied.

Although it was contended on behalf of the Veteran in March 2011 that the September 2009 Board remand included a misstatement of law because, rather than referring to a de novo review of the evidence, it asked the AMC/RO for a review of "evidence that has been added to the record since its last adjudicative action."  It is also contended that the February 2010 examination report is inadequate because it did not take the Veteran's lay evidence into consideration.  It is contended that the Veteran's contentions alone are sufficient to support a grant.

Although the Board remand did not specifically refer to a de novo review, the Board reopened the Veteran's claims for service connection for cold weather injury of the upper and lower extremities, which means that a de novo review is to be conducted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  The Board's direction to the AMC/RO was to "readjudicate the reopened claims of service connection for residuals of cold injuries of the upper and lower extremities, taking into consideration any and all evidence that has been added to the record since its last adjudicative action."  This direction does not restrict the review to the recent evidence but merely directs the AMC/RO to make sure that its review includes all of the recent evidence prior to a determination.  

With respect to the Veteran's lay evidence, this has been taken into consideration, and discussed, in the above decision.  While a veteran's contentions alone may be sufficient to support a grant involving a disorder such as varicose veins or flat feet that has "unique and readily identifiable features" that are "capable of lay observation," peripheral neuropathy or peripheral vascular disease, as residuals of cold weather injury, is not listed as this type of case.  Rather, this type of case is more complex and, therefore, requires competent medical knowledge.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

							CONTINUED ON NEXT PAGE



ORDER

Service connection for residuals of a cold weather injury of the upper extremities is denied.

Service connection for residuals of a cold weather injury of the lower extremities is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


